Citation Nr: 1218523	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in August 2008 and October 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.   

The Veteran presented testimony at a Board hearing in December 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for coronary artery disease, status post coronary artery bypass graft.  The RO issued July 2010 and August 2011 rating decisions in which it granted service connection for these disabilities.  The granting of service connection constitutes a complete grant of the claims.  Consequently, these issues are not before the Board.

However, the Board notes that at the December 2011 Board hearing, the Veteran claimed that his PTSD symptoms are getting worse.  The Board construes this as an increased rating claim for PTSD.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's depression is secondary to his service connected PTSD.

2.  The Veteran's peripheral neuropathy, left lower extremity is secondary to his service connected diabetes type II and/or service connected peripheral vascular disease.  

3.  The Veteran's peripheral neuropathy, right lower extremity is secondary to his service connected diabetes type II and/or service connected peripheral vascular disease and/or service connected right knee osteoarthritis.


CONCLUSIONS OF LAW

1.  The Veteran's depression is secondary to his service connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The Veteran's peripheral neuropathy, left lower extremity is secondary to his diabetes type II and/or service connected peripheral vascular disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

3.  The Veteran's peripheral neuropathy, right lower extremity is secondary to his diabetes type II and/or service connected peripheral vascular disease and/or service connected right knee osteoarthritis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Depression
The RO denied the Veteran's claim in April 2008, due to the fact that there were no findings of depression in the service treatment records, and there was no finding that he had a current diagnosis of depression.  

Since then, the RO has granted service connection for PTSD.  Additionally, the outpatient treatment records reflect that the Veteran underwent a PHQ-9 depression screen that revealed a score suggestive of moderate depression.  Although the claims file does not contain a specific nexus opinion linking the Veteran's depression to PTSD, the Board notes that the two disabilities are often intertwined.  Additionally, the Board notes that the symptoms would be rated under the same diagnostic criteria.  Consequently, the Board finds that, in giving the benefit of the doubt to the Veteran, service connection for depression is warranted.  

Peripheral neuropathy
The Veteran has claimed that he suffers from bilateral peripheral neuropathy secondary to his service connected diabetes mellitus.  

The Veteran submitted a September 2008 correspondence from Dr. C.W.W. in which the doctor stated that the Veteran has peripheral vascular disease that is related to diabetes mellitus.  In October 2008, Dr. C.W.W. submitted another correspondence in which he stated that peripheral neuropathy is also secondary to diabetes.  

The RO issued a July 2009 rating decision in which it granted service connection for bilateral peripheral vascular disease (claimed as peripheral artery disease) as secondary to the Veteran's service connected diabetes mellitus.  

The outpatient treatment records include an October 2011 treatment report that states that neuropathy is likely secondary to diabetes mellitus and peripheral vascular disease (both of which are service connected).    

The Veteran underwent a VA examination in May 2008.  The Veteran reported that he has had peripheral neuropathy on the right side since the early 1990s.  The Veteran described it as dense from the lateral half of the knee down the anterior shin to the great toe, and then across the top of the foot to the entire lateral side of the foot, and also the lateral side of the calf.  The Veteran reported that the neuropathy has been constant.  He also reported occasional patches of numbness on the medial side of the leg, and patches of numbness in the left leg.  The examiner noted that the Veteran had hair distribution in the area of the neuropathy.  He had decreased sensation; had no pedal edema; and his feet were normal temperature and color.  The examiner opined that the Veteran's peripheral neuropathy was more likely than not secondary to direct trauma to the superficial nerve and also with right knee osteoarthritis.  The Board notes that the Veteran is also service connected for right knee osteoarthritis.  

The RO contacted the May 2008 for the purpose of obtaining an opinion regarding the Veteran's peripheral neuropathy.  In a September 2008 examination report, the examiner noted that he examined the Veteran in May 2008, and a repeat examination was not necessary.  After reviewing the claims file again, the examiner was of the opinion that the Veteran's right lower extremity peripheral neuropathy is not caused by diabetes and is not caused by osteoarthritis of the right knee.  He opined that the left lower extremity peripheral neuropathy is not caused by the Veteran's diabetes.  Finally, the examiner stated that the description of the peripheral neuropathy is also not consistent with that which is well-described following exposure to Agent Orange in Vietnam.  He noted that Agent Orange has been associated with acute and subacute peripheral neuropathies, not peripheral neuropathies delayed 20 years.  He also pointed out that peripheral neuropathy from Agent Orange exposure extinguishes over time, which is contrary to the Veteran's complaints.  

The Board notes that there are conflicting opinions regarding whether the Veteran's peripheral neuropathy was caused by or aggravated by a service connected disability.   

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial or significant factors which favor the valuation of the medical opinion that weighs against the Veteran's claim over the medical opinion that weighs in favor of the Veteran's claim.  As such, the evidence is in relative equipoise.

With regards to the September 2008 examination report, the Board notes that the examiner contradicted his own May 2008 opinion.  In the May 2008 opinion he opined that the Veteran's peripheral neuropathy of the right lower extremity was more likely than not secondary to direct trauma to the superficial nerve and also right knee osteoarthritis.  This would weigh in favor of the claim at least insofar as the Veteran's right lower extremity is concerned, because the Veteran is service connected for right knee osteoarthritis.  However, in the September 2008 treatment report, the May 2008 examiner opined that the Veteran's right lower extremity peripheral neuropathy is not caused by osteoarthritis of the right knee.  This unreconciled contradiction causes the September 2008 examination report to be somewhat suspect; and the probative value of both examination reports is called into question.  Finally, the Board notes that both the examiner, in both the May 2008 and September 2008 examination reports, only addressed the issue of causation.  The examiner failed to address the issue of whether peripheral neuropathy has been aggravated by a service connected disability.   

The Board recognizes that the October 2008 correspondence from Dr. C.W.W. leaves much to be desired in that it fails to provide any kind of rationale to support the contention that the Veteran's peripheral neuropathy is secondary to diabetes.  

Likewise, the October 2011 outpatient treatment report is hardly thorough in that it also lacks a rationale to support the contention that the Veteran's peripheral neuropathy is secondary to diabetes and peripheral vascular disease.  

However, in giving the benefit of the doubt to the Veteran, the Board finds that service connection for bilateral peripheral neuropathy, is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board notes that RO letters dated April 2008 and September 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for depression, and bilateral peripheral neuropathy is granted.  



______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


